Citation Nr: 1539653	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the RO in Oakland, California that reopened previously denied claims of service connection for bilateral hearing loss and tinnitus, and then denied service connection for these conditions.

FINDINGS OF FACT

1.  The RO previously denied service connection for bilateral hearing loss and tinnitus in an October 2007 rating decision and properly notified the Veteran, who did not appeal that decision.
 
2.  Some of the additional evidence received since that October 2007 rating decision relates to an unestablished fact necessary to substantiate the claims, and/or raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.

3.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss and tinnitus that began during active service or is related to an incident of service.

CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015).
 2.  Chronic bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Chronic tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The RO provided the appellant adequate pre-adjudication notice by a letter dated in April 2009.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

New and Material Evidence

In its November 2009 decision, the RO determined that new and material evidence had been received to reopen the previously denied claim for service connection for bilateral hearing loss and tinnitus.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen these claims, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted his original claim for service connection for bilateral hearing loss and tinnitus in June 2005.  The RO denied entitlement to service connection for bilateral hearing loss and tinnitus in an unappealed February 2006 rating decision, on the basis that service treatment records were negative for the claimed conditions, and there was no evidence linking these conditions with service.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

In May 2007, the Veteran filed claims for service connection for bilateral hearing loss and tinnitus.  In an October 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen claims of service connection for bilateral hearing loss and tinnitus.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

The evidence of record at the time of the prior final October 2007 decision included his STRs, VA and private medical records, and lay statements by the Veteran and his former spouse.  Service treatment records from the Veteran's 1966-68 period of service are negative for bilateral hearing loss and tinnitus.  Reports of private audiological and otolaryngology evaluation dated in April 2005 reflect decreased hearing acuity, and M.F.S., MD, diagnosed high-frequency sensorineural loss with associated tinnitus.  He indicated that the Veteran's audiometry findings did not show a classic noise-induced hearing loss.

Additional evidence received since the prior final October 2007 rating decision includes a report of a September 2009 VA audiological compensation examination, and private and VA medical records reflecting current bilateral hearing loss and tinnitus.

Additional evidence received since the prior final October 2007 rating decision also includes the Veteran's contentions, and letters from private physicians received in March 2009 which suggest that current bilateral hearing loss and tinnitus may be linked to service.

Some of this additional evidence, especially in combination with other evidence of record, is new and material.  Specifically, the claims file now contains competent medical evidence suggesting a link between current bilateral hearing loss and tinnitus and service, the lack of which was one basis for the prior denial of these claims.  Thus, this evidence relates to an unestablished fact necessary to substantiate these claims and raises a reasonable possibility of substantiating these claims, and these claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection 

The Veteran claims that he has bilateral hearing loss and tinnitus as a result of noise exposure during service, including service in Vietnam service from January 1967 to January 1968.  He has reported exposure to noise from firing an M-14, and noise from loud engines as a power plant operator, and stated that he was given no hearing protection when firing weapons.

Since the claims have been reopened, service connection for bilateral hearing loss and tinnitus will be reviewed based on all the evidence of record.  Manio, supra. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

In addition, the law provides that, where a Veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss and now tinnitus, see Fountain v. McDonald, 27 Vet. App. 258 (2015), become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are considered to be listed in C.F.R. § 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303  (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Court has previously held that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).  

According to VA standards, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Medical records on file show that his bilateral sensorineural hearing loss now meets the threshold to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  See reports of September 2009 VA compensation examination and VA audiology notes dated in May 2013 and July 2014.  Tinnitus was also diagnosed at the September 2009 VA examination.  Consequently, the determinative issue is whether or not these disabilities are attributable to his military service.

That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran's DD Form 214 reflects that he served on active duty in the U.S. Army from June 1966 to June 1968, including USARPAC service, and his primary military occupational specialty was power plant operator/mechanic.  He was awarded the Vietnam Service Medal with two bronze stars.

Service treatment records reflect that on induction examination in June 1966, 
audiometric testing on separation examination revealed left ear decibel thresholds of 0, 0, 0, and 0 and right ear decibel thresholds of 0, 0, 0, and 0, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  In an April 1968 report of medical history, the Veteran denied a history of hearing loss.  On April 1968 medical examination performed for separation purposes, audiometric testing revealed left ear decibel thresholds of 5, 5, 5, and 5, and right ear decibel thresholds of 5, 5, 5, and 5, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Service treatment records are negative for bilateral hearing loss and tinnitus.

A report of a private audiometric examination from the Medical Center at the University of California (U.C.) Davis dated in April 2005 reflects decreased hearing acuity.  Audiometric testing on revealed right ear decibel thresholds of 15, 15, 20, and 20 and left ear decibel thresholds of 15, 15, 20, and 20, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.

An April 2005 otolaryngology clinic note by M.F.S., MD, of U.C. Davis, reflects that the Veteran complained of tinnitus.  He said he had tinnitus for five to six years, and it was really loud.  He reported that he was in Vietnam in 1967 and 1968, and was around loud machinery and trucks.  In basic training, he fired the M-14 but wore ear protection.  He had been around machinery and other types of loud noise but not extensively.  He had done very little firing of weapons.  Dr. S. indicated that the Veteran's audiometry findings were remarkably good, and he did have a high-frequency drop-off but it began at 4000 hertz.  He suspected that this was where the Veteran was getting the noise.  He wrote, "This is not a classic noise-induced hearing loss at all."  The diagnostic impression was high-frequency sensorineural loss with associated tinnitus.  

In his original claim for service connection for bilateral hearing loss and tinnitus in June 2005, the Veteran contended that these conditions began in 1968.

In a January 2006 affidavit, his former spouse said that in 1968, the Veteran applied for a job at Ford Motor Company, but was not hired after failing hearing tests on two occasions.

In a July 2008 private treatment note, O.L., MD indicated that the Veteran was seen after a motor vehicle accident over three weeks ago, and complained of increased ringing in his ears.  The diagnostic impression was tinnitus unspecified, chronic rhinitis, and evidence of mucoid otitis media.  He questioned whether the tinnitus was brought on by the motor vehicle accident.

A report of a private audiology evaluation dated in November 2008 reflects that audiometric testing revealed left ear decibel thresholds of 30, 30, 30, and 30, and right ear decibel thresholds of 25, 25, 25, and 30, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.

In a November 2008 private treatment note, O.L., MD indicated that the Veteran reported a history of tinnitus for ten years. He said it had recently gotten worse and was bothersome day and night.  Audiometric testing was conducted, and Dr. L. opined that the results were most consistent with bilateral mild sensorineural hearing loss at 250-4000 hertz, and moderate to severe hearing loss at 6000 to 8000 hertz.  Speech recognition abilities were excellent on the right and good on the left.

A November 2008 otolaryngology clinic note from R.C.D., MD, of U.C. Davis, reflects that the Veteran was seen for complaints of worsening tinnitus over the past year.  He reported a significant past noise history from military exposure as well as recreational.  Dr. D. indicated that November 2008 audiometry showed normal and symmetric thresholds from 250 to 4000 hertz, with a significant drop in hearing to moderately severe on the right and moderate on the left.  The diagnosis was sensorineural loss bilaterally with significant interaural difference, right worse than left.  The impression was bilateral high frequency sensorineural hearing loss, likely noise-induced secondary to audiometric pattern and history, and bilateral tinnitus, symmetric.  He noted that there was subjectively worse hearing on the left with poorer word recognition score on the left, but poorer pure tone thresholds on the right at high frequencies.

By a February 2009 letter (received in March 2009), Dr. D. indicated that the Veteran had bilateral hearing loss and bilateral tinnitus.  He indicated that his hearing loss was mild to severe neurosensory hearing loss and was therefore consistent with noise-induced hearing loss.  He opined that given the Veteran's military service, it was more likely than not that his neurosensory hearing loss and bilateral tinnitus were secondary to his military service.  No supporting rationale was provided with this opinion.

In a brief undated note received in March 2009, O.L., MD, stated that the Veteran had bilateral hearing loss and tinnitus, and opined that his bilateral hearing loss and tinnitus were more likely than not caused by or aggravated by his military service.  No rationale was provided with this opinion.

A March 2009 private otolaryngology clinic note from Dr. D. reflects that the Veteran was seen for ongoing tinnitus.  He noted that the Veteran had a significant history of significant noise exposure during his military service while in Vietnam.  He had exposure to multiple loud explosions and gunshots.  He had initial significant tinnitus in his ears during and following his tour of duty.  This gradually improved over time but it had now recurred and appeared to be worsening or at least not improving.  He had an asymmetry in his high frequency neurosensory hearing loss.  An magnetic resonance imaging (MRI) scan showed no evidence of acoustic neuroma or other retrocochlear pathology, and no IAC or CPA tumors.  The diagnostic impression was bilateral high-frequency neurosensory hearing loss with intra-aural asymmetry, bilateral tinnitus, and no evidence of acoustic neuroma.  He recommended hearing aids.

An April 2009 VA audiology consult reflects that the Veteran complained of bilateral tinnitus, progressive decreased hearing in the left ear, and stated that his military exit examination showed left ear hearing loss. It was noted that the Veteran served in the U.S. Army from 1966 to 1968 as a truck driver in supply, with military noise exposure when he provided supplies to the infantry in Vietnam combat zones, from gunfire, machinery and trucks.  He reported occupational noise exposure from warehouse work, where he spent ten years unloading box cars with forklifts, and also did pull-packing for four years while loading and unloading box cars.  He later worked in security for 15 years, and did qualification shooting for one day with M-15s. He denied recreational noise exposure.   He reported constant severe tinnitus that began in 1968 and became more severe for the past six to seven years.  The diagnosis was bilateral mild sloping to moderately-severe high frequency sensorineural hearing loss on the right from 3000 to 8000 hertz, and on the left from 4000 to 8000 hertz.  There were a few inconsistent responses during pure tone testing and some half- word spondees.  Word recognition scores were 96 percent on the right and 94 percent on the left.

On VA audiological compensation examination in September 2009, the examiner noted that the claims file was reviewed.  She indicated that the Veteran's 1966 enlistment examination showed that his hearing was within normal limits bilaterally, and it was also within normal limits on 1968 separation examination, and tinnitus was not reported during service.  She indicated that the private U.C. Davis audiogram dated in April 2005 showed results consistent with the VA audiogram in April 2009.  She also noted that the April 2005 private otolaryngology report indicated that the Veteran's hearing loss was not a classic noise-induced hearing loss.  

On examination, the Veteran complained of progressive decrease in hearing in his left ear, and bilateral tinnitus.  She summarized the Veteran's report of noise exposure as noted above.  Audiometric testing revealed left ear decibel thresholds of 25, 25, 25, 2 and 40, and right ear decibel thresholds of 25, 25, 25, 30 and 35, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Maryland CNC word list speech recognition scores were 94 percent in the left ear and 96 percent in the right ear.  The VA examiner diagnosed bilateral mild high frequency sensorineural hearing loss.  

The VA examiner opined that the hearing loss was very mild (high frequency sensorineural hearing loss bilaterally) and was not caused by or a result of noise exposure in the military.  She opined that tinnitus was less likely as not caused by noise exposure in the military and was likely aggravated by concomitant medical condition, and was not caused by or a result of combat noise exposure.  The rationale for the opinion was based on the Veteran's case history, service treatment records and the configuration of his current hearing loss and concomitant medical condition (diabetes mellitus).  She indicated that the configuration and severity of his hearing loss was not consistent with noise exposure and the Veteran did not have a hearing loss at enlistment or separation from military, nor did he report tinnitus in the military.  She added that diabetes is known to affect high frequency hearing thresholds and could cause or aggravate high frequency hearing loss and/or tinnitus; so this might be a causal factor.  She stated that while his service treatment records confirm the Veteran was exposed to excessive noise as a mechanic, rifleman, and earned combat medals, there is no evidence to link his current complaint of tinnitus and military noise exposure, therefore his hearing loss was due to other unknown cause (not caused by military noise exposure) and tinnitus was likely secondary to hearing loss, and tinnitus less likely than not caused by noise exposure in the military.  She concluded that the cause of current bilateral hearing loss and tinnitus were of unknown etiology and were likely aggravated by concomitant medical condition.

In this regard, the Board observes that the Veteran's established service-connected disabilities include diabetes mellitus, type II.

Subsequent VA outpatient treatment records reflect ongoing treatment for bilateral hearing loss and bilateral tinnitus.  A May 2013 audiology note reflects that the Veteran reported that he had a noticeable decrease in hearing since his last audiology clinic visit, which the examiner noted was in April 2009.  The diagnosis was bilateral mild to severe high frequency sensorineural hearing loss from 3000 to 8000 hertz.  There were no significant changes since last audiology visit.  Word recognition scores were 92 percent in the right ear, and 92 percent in the left ear.  

In a June 2014 VA primary care note, the examiner diagnosed presbycusis and tinnitus.  "Presbycusis" is defined as a progressive bilaterally symmetric sensorineural hearing loss occurring with age.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 1511).

In a July 2014 VA audiology note, the Veteran reported military noise exposure.  It was noted that audiometric testing showed hearing sensitivity within normal limits through 1000 hertz, mild from 2000 to 4000 hertz, and moderate from 6000 to 8000 hertz.  Word recognition scores were 84 percent on the right and 88 percent on the left.  Hearing aids were not recommended.

Evidence weighing against the claim includes fact that service treatment records are negative for bilateral hearing loss and tinnitus, and the fact that the Veteran denied hearing loss at separation.  Moreover, post-service medical records are negative for complaints, treatment or diagnosis of either condition for many years after service, and Dr. S. opined in April 2005 that the Veteran's bilateral hearing loss was "not classic noise-induced hearing loss at all."  Private audiological tests in 2005 showed decreased bilateral hearing acuity, but did not show a hearing loss disability per 38 C.F.R. § 3.385.  In fact, a hearing loss disability pursuant to VA standards was first shown in the left ear in November 2008, and in the right ear in May 2013.  A VA physician diagnosed presbycusis, indicating that his current hearing loss is related to his age.  Additional evidence weighing against the claim is the VA examiner's highly probative opinion that the current bilateral hearing loss and tinnitus are not due to noise exposure in service.  She considered the Veteran's history, medical records, and clinical findings, and provided an adequate supporting rationale for her opinion.

There is lay evidence of continuity of hearing loss and tinnitus symptomology since service, although the Veteran has made contradictory statements in this regard, which reduces the credibility of his assertions.  

Evidence weighing in favor of the claim includes the evidence of a current hearing loss disability pursuant to 38 C.F.R. § 3.385 and a diagnosis of current tinnitus, the fact that the Veteran had demonstrated noise exposure during active service, the Veteran's partially credible lay report of hearing loss and tinnitus symptoms beginning in and continuing after service, the lay statement of his former spouse that he failed hearing tests within the first post-service year, the September 2009 VA examiner's opinion that service-connected diabetes mellitus could have aggravated his bilateral hearing loss and/or tinnitus (see 38 C.F.R. § 3.310), and the positive private medical opinions (though with inadequate supporting rationales) dated in February and March 2009 by Drs. L. and D.

After review of the record, the Board notes that there is probative evidence both in favor of and against the claims for service connection for bilateral hearing loss and tinnitus.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).

With regard to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service, and service connection for these conditions is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, and the petition to reopen the claims for service connection for bilateral hearing loss and tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


